Citation Nr: 0708037	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  02-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersberg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for right radial 
and medial neuropathy with status post fracture, right radius 
with atrophy and with severe radiocarpal arthritis and 
metacarpal arthritis of the thumb, currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased evaluation for status post 
fracture, right radius with osteomyelitis and sequestrectomy 
and history of involucrum and sequestra, currently evaluated 
as 30 percent disabling.

3.  Entitlement to extraschedular consideration for the 
veteran's service connected right arm disabilities.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to January 
1965.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Chicago, Illinois, that denied the benefits sought on 
appeal.  The veteran has relocated and the St. Petersburg, 
Florida RO and the file was transferred to that office.  It 
was subsequently brokered to the Appeals Resource Center and 
the VA RO in Huntington, West Virginia.  

In September 2004 and October 2003 the Board remanded the 
matter for additional development.  Those actions having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.  It appears the matter 
is currently being handled by the RO in Huntington, West 
Virginia.

During the course of this appeal, it appears that the issue 
of whether the veteran is unemployable due to his service-
connected disabilities has been raised.  This issue is 
referred to the RO for appropriate action.  

The issue of extraschedular consideration is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The veteran's right radial and medial neuropathy with 
status post fracture, right radius with atrophy and with 
severe radiocarpal arthritis and metacarpal arthritis of the 
thumb is not manifested by complete paralysis.

2.  The veteran's status post fracture, right radius with 
osteomyelitis and sequestrectomy and history of involucrum 
and sequestra is not frequent with constitutional symptoms.

3.  The veteran is precluded from working in his field and 
has undergone numerous surgeries due to his service-connected 
right arm disabilities.  

4.  The case presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
right radial and medial neuropathy with status post fracture, 
right radius with atrophy and with severe radiocarpal 
arthritis and metacarpal arthritis of the thumb are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a 
Diagnostic Code 8514 (2006).  

2.  The criteria for a rating in excess of 30 percent for 
status post fracture, right radius with osteomyelitis and 
sequestrectomy and history of involucrum and sequestra are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.71a Diagnostic Code 5000 (2006).  

3.  The disability picture presented by the veteran's 
service-connected right arm disabilities warrants referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 3.321 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran contends the current ratings assigned to not 
reflect the severity of his disability.  He was originally 
granted service connection for the disability in July 1994 
and received a 30 percent rating under two separate 
diagnostic codes, one for osteomyelitis and the other for 
limitation of motion and atrophy.  This was continued in a 
January 2001 rating decision, the subject of this appeal.  
Later, in May 2004 the veteran was also awarded a 10 percent 
rating for the scar associated with his disability, which he 
did not appeal.  In October 2006 the 30 percent rating for 
osteomyelitis was continued, and the rating for limitation of 
motion and atrophy was discontinued with an effective date in 
March 2000.  The RO then assigned the veteran a 50 percent 
rating under Diagnostic Code 8514 for neuropathy, effective 
from the date the previous rating for limitation of motion 
and atrophy was terminated.  Thus, the ratings currently on 
appeal are the 30 percent for osteomyelitis and the 50 
percent for neuropathy.  

        A.  Neuropathy

Under Diagnostic Code 8514, the next highest and maximum 
rating of 70 percent for the veteran's right radial and 
medial neuropathy with status post fracture, right radius 
with atrophy and with severe radiocarpal arthritis and 
metacarpal arthritis of the thumb is warranted only under the 
following circumstance:

Complete paralysis.  Drop of hand and 
fingers, wrist and fingers perpetually 
flexed, the thumb adducted falling within 
the line of the outer border of the index 
finger; can not extend hand at wrist, 
extend proximal phalanges of fingers, 
extend thumb, or make lateral movement of 
wrist; supination of hand, extension and 
flexion of elbow weakened, the loss of 
synergic motion of extensors impairs the 
hand grip seriously; total paralysis of 
the triceps occurs only as the greatest 
rarity.

The medical evidence does not show the veteran has complete 
paralysis.  Although the most recent VA examination of August 
2006 states that incomplete testing has been performed, the 
medical evidence does not raise the possibility of that 
complete paralysis exists.  An EMG study conducted in August 
2006 showed the veteran has "fair wrist flexion and 
extension."  A February 2006 VA examination does not 
indicate complete paralysis because the veteran's ranges of 
motion, though limited, were measurable.  Dorsiflexion was 
10-15 degrees, palmar flexion was 20 degrees, he had full 
pronation, and supination was 5-10 degrees.  His triceps 
muscles were intact.  A March 2004 VA examination showed the 
veteran is able to oppose his fingers and thumb.  A July 2000 
VA examination also measured the veteran's ranges of motion 
in the wrist, elbow, and forearm. His elbow flexion was zero 
to 145 degrees, forearm supination was zero to 45 degrees, 
forearm pronation was zero to 70 degrees, wrist dorsiflexion 
was zero to 60 degrees, wrist palmar flexion was zero to 60 
degrees, wrist radial deviation was zero to 10 degrees, and 
wrist ulnar deviation was zero to 28 degrees.  Further, it 
appears there is incomplete testing due to the fact that the 
veteran has "adamantly refused" further studies.  While 
there is some evidence in support of the claim, such as an 
impaired grip and weakened elbow, the preponderance of the 
evidence does not suggest the existence of complete 
paralysis.  For all of these reasons, the Board finds the 
veteran is properly rated at the current 50 percent 
evaluation and his claim is denied.

        B.  Osteomyelitis

Under Diagnostic Code 5000, the next highest rating of 60 
percent for the veteran's status post fracture, right radius 
with osteomyelitis and sequestrectomy and history of 
involucrum and sequestra, is warranted only under the 
following circumstance:

Frequent episodes [of acute, subacute, or 
chronic osteomyelitis], with 
constitutional symptoms.

There is no medical evidence to support a rating of 60 
percent.  To the contrary, a December 2004 VA examination 
found there has been no clinical recurrence of osteomyelitis 
since 1964 and there are no constitutional symptoms aside 
from pain.  A March 2004 VA examination also found the 
osteomyelitis is not currently active.  A July 2000 VA 
examination noted there has been no active infection since 
1964 or 1965 and there are no constitutional symptoms of bone 
disease.  For all of these reasons, the veteran's claim must 
be denied.

In reaching these conclusions as to the veteran's neuropathy 
and osteomyelitis, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the appellant contends his disabilities are essentially 
manifested by pain.  Additionally, while the veteran's entire 
history was reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board finds that currently, a 50 percent disability rating 
under DC 8514 and a 30 percent rating under DC 5000 
adequately compensate the appellant's functional loss, pain, 
and weakness resulting from his right arm disabilities.  

C.	Extraschedular Consideration

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. § 
3.321(a).  In the exceptional case, however, where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. § 
3.321(b).  The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

It is, however, improper for the Board to address, in the 
first instance, the issue of extraschedular ratings (See 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996)).  The United States Court 
of Appeals for Veterans Claims has held that, where the Board 
has purported to grant an extraschedular rating, the claim 
must be sent by the Board to those "officials who possess 
the delegated authority to assign such a rating in the first 
instance."  Floyd v. Brown, 9 Vet. App. at 95.

In the Statement of the Case, the RO found that the evidence 
did not establish such exceptional factors or circumstances 
associated with the veteran's disablement as to warrant the 
referral for extraschedular consideration.  The RO did not 
forward the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration 
of the assignment of an extraschedular rating.  The Board 
disagrees with this determination.

The evidence shows that the veteran has undergone numerous 
surgeries related to his right arm disabilities.  The 
February 2006 VA examiner noted six such procedures.  
Further, the veteran has stated that he is unable to work 
because of his disabilities.  The February 2006 examiner 
corroborated this, finding "I consider this man disabled for 
his work activities as would be expected from an automobile 
mechanic, and his age probably precludes vocational 
rehabilitation into some other job-related activity."  An 
August 2006 addendum to this report further found, "with his 
ongoing radiculopathy in the median and radial nerves, as 
well as his wrist and cmc arthritis, I would consider him 
disabled for all work activities."

Given this evidence, the Board finds that the evidence 
presents such an exceptional or unusual disability picture 
that the RO should have forwarded the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of the assignment of an 
extraschedular rating.


Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in December 2005 and March 2004.  While this 
notice does not provide any information concerning the 
effective date that could be assigned should the veteran's 
increased rating claims be granted, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), since this decision affirms the RO's 
previous denials, the veteran is not prejudiced by the 
failure to provide him that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions reached 
in denying the claims.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  


ORDER

An evaluation in excess of 50 percent for right radial and 
medial neuropathy with status post fracture, right radius 
with atrophy and with severe radiocarpal arthritis and 
metacarpal arthritis of the thumb, is denied.

An evaluation in excess of 30 percent for status post 
fracture, right radius with osteomyelitis and sequestrectomy 
and history of involucrum and sequestra, is denied.

As the veteran's disability warrants referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of the assignment of an 
extraschedular rating, the appeal is granted to this extent.


REMAND

In light of the action taken hereinabove, the Board is 
REMANDING this case for the following action:

The RO should undertake any necessary 
development and forward the case to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating 
for the veteran's service-connected right 
arm disabilities pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The 
RO should thereafter proceed in 
accordance with the directives of the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


